                                                                                             Entered on Docket
                                                                                             January 27, 2020
                                                                                             EDWARD J. EMMONS, CLERK
                                                                                             U.S. BANKRUPTCY COURT
                                                                                             NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                            The following constitutes the order of the Court.
                                                                                          Signed: January 27, 2020
                                             3
                                             4
                                                                                          ________________________________________
                                                                                          Charles Novack
                                             5                                            U.S. Bankruptcy Judge

                                             6
                                             7
                                             8                                UNITED STATES BANKRUPTCY COURT

                                             9                                 NORTHERN DISTRICT OF CALIFORNIA

                                            10    In re:                                            Case No. 19-41271 CN
                                                                                                    Chapter 13
                                            11    AMANDA DONOHUE,
UNITED STATES BANKRUPTCY COURT




                                                                                                    ORDER ON OBJECTION TO CLAIM
  For The Northern District Of California




                                            12                     Debtor.
                                            13
                                            14             On January 10, 2020 this court conducted a hearing on Debtor Amanda Donohue’s objection
                                            15   to the proof of claim filed by Gaia Finance, LLC. Donohue contends that the 240% interest rate that
                                            16   Gaia charged on its pre-petition line of credit is unconscionable under California law. Gaia did not
                                            17   respond to the objection and did not appear at the January 10th hearing. For the reasons stated below,
                                            18   this court concurs with Donohue’s assessment.
                                            19             Donohue filed her Chapter 13 bankruptcy on May 31, 2019, and listed Gaia as holding a
                                            20   $4,000 general, unsecured claim on her Schedule E/F1. Donohue’s confirmed Chapter 13 plan will
                                            21   pay her unsecured creditors in full. On August 7, 2019 Gaia timely filed a proof of claim for
                                            22   $8,023.30. Gaia attached to its claim a copy of the finance agreement executed by Donohue and an
                                            23   itemized statement of the interest and fees. The proof of claim discloses that Gaia provided
                                            24   Donohue with a $4,000 line of credit on December 27, 2017. The “Line of Credit Disclosure And
                                            25   Account Agreement” (the “Agreement”) states (in large print) that Gaia would charge a 240% annual
                                            26
                                            27             1
                                                           Donohue’s Schedule E/F lists “Advance Capital” as the creditor. Since Gaia Finance, LLC
                                            28   filed the proof of claim, this court will refer to the creditor as “Gaia.”
                                                                                                    1
                                                 ORDER
                                            Case: 19-41271        Doc# 65    Filed: 01/27/20    Entered: 01/27/20 17:10:18       Page 1 of 6
                                             1   percentage rate on its cash advances, and that Donohue could rescind any requested cash advance by

                                             2   returning the funds within a certain time frame. Donohue electronically signed the Agreement and

                                             3   thereafter was wired the full $4,000 credit line. The Agreement does not indicate that Donohue

                                             4   requested the full $4,000 in a single cash advance. Gaia’s proof of claim consists of the $4,000 cash

                                             5   advance and $4,023.90 in accrued interest. Given when she received the funds, the 240% interest

                                             6   rate, and the Chapter 13 petition date, Donohue made some payments on the line of credit before she

                                             7   filed her bankruptcy.

                                             8           Unfortunately, Donohue’s Schedule E/F indicates that she is no stranger to high interest

                                             9   consumer loans. In this instance, Donohue needed funds to repair her car, washer and dryer, and to

                                            10   pay for certain family and pet expenses. She received a “snail-mail” solicitation from Gaia stating

                                            11   that she was “pre-approved” for a cash advance, and she was directed to Gaia’s website where she
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12   could, after providing additional information, finalize the transaction. Donohue provided the

                                            13   required personal information, electronically signed the Agreement, and received the full $4,000 in a

                                            14   single cash advance, notwithstanding that Gaia never asked how much of an initial cash advance she

                                            15   required. While Donohue does not recall reviewing the actual loan terms, the Agreement clearly

                                            16   states the 240% interest rate. She contends, however, that while she was somewhat familiar with the

                                            17   cost of consumer borrowing and anticipated that the loan would be costly (given her credit history

                                            18   and prior bankruptcy filing), she never would have borrowed the funds if she knew that the loan

                                            19   carried a 240% interest rate.

                                            20           Donohue contends that Gaia’s loan is unconscionable under California law. Donohue’s

                                            21   argument must be construed in the context of a claim objection under Bankruptcy Code § 502.

                                            22   Bankruptcy Code § 502(a) provides in pertinent part that “A claim or interest, proof of which is filed

                                            23   under section 501 of this title, is deemed allowed, unless a party interest . . . objects.” Section 502(b),

                                            24   in turn, lists the many grounds upon which a debtor may object to a claim, including that the claim is

                                            25   “unenforceable against the debtor . . . under any agreement or applicable law for a reason other than

                                            26   because such claim is contingent or unmatured.”

                                            27           In other words, once a creditor files a proof of claim, the objecting party must provide a

                                            28
                                                                                                     2
                                                 ORDER
                                            Case: 19-41271      Doc# 65      Filed: 01/27/20     Entered: 01/27/20 17:10:18         Page 2 of 6
                                             1   cognizable ground to disallow the claim.2 Generally, “. . .the claimant must allege facts sufficient to

                                             2   support the claim. If the averments in his filed claim meet this standard of sufficiency, it is “prima

                                             3   facie” valid. . . . The burden of going forward then shifts to the objector to produce evidence

                                             4   sufficient to negate the prima facie validity of the filed claim.” Ashford v. Consolidated Pioneer

                                             5   Mortg. (In re Consolidated Pioneer Mortg.), 178 B.R. 222, 226 (Bankr.9th Cir. 1995). In instances

                                             6   where the objection is premised on an affirmative defense, the objecting party retains the burden.

                                             7   Raleigh v. Ill. Dep’t of Revenue, 530 U.S. 15, 120 S.Ct. 1951, 147 L.Ed. 2d 13 (2000).

                                             8           The doctrine of unconscionability is an affirmative defense under California law and

                                             9   California courts have applied the doctrine to high interest consumer loans. See Cal. Civ. Code §

                                            10   1670.5; Cal. Fin. Code § 22302; De La Torre v. CashCall, Inc., 5 Cal.5th 966 (2018); Grand

                                            11   Prospect Partners, L.P. v. Ross Dress for Less, Inc., 232 Cal.App.4th 1332, 1347 (2015). “As long
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12   established under California law, the doctrine of unconscionability reaches contract terms relating to

                                            13   the price of goods or services exchanged. . . . Whether the price of a bargain is ‘unreasonably and

                                            14   unexpectedly harsh’ depends on more than just a single printed number, so we examine not only the

                                            15   price term itself but other provisions and circumstances affecting a transactions benefits and burdens.

                                            16   Allegations that the price exceeds cost or fair value, standing alone, do not state a cause of action.”

                                            17   [citations omitted.] De La Torre v. CashCall, Inc., 5 Cal.5th 966, 975-76.

                                            18           The California Supreme Court in CashCall thoroughly described the challenges of applying

                                            19   the doctrine of unconscionability to high interest consumer loans.

                                            20           “Unconscionability is a flexible doctrine. It is meant to ensure that in circumstances
                                                         indicating an absence of meaningful choice, contracts do not specify terms that are
                                            21           “overly harsh,” “unduly oppressive,” or “so one-sided as to shock the conscience.” It
                                                         is true that unconscionability has been subject to “various nonexclusive formulations”
                                            22           and differing analytical approaches. Nonetheless, at least one thing about the doctrine
                                                         is clear: it requires more than just looking at one particular term in a contract,
                                            23           comparing it to a fixed benchmark, and declaring the term unconscionable. [¶]
                                                         Instead, unconscionability requires oppression or surprise that is, procedural
                                            24           unconscionability along with the overly harsh or one-sided results that epitomize
                                                         substantive unconscionability. Some measure of both procedural and substantive
                                            25           unconscionability must be present although given the sliding-scale nature of the

                                            26
                                                         2
                                            27            This is particularly so where the proof of claim is executed and filed in accordance with
                                                 Rule 3001. Gaia properly executed and filed its claim; as a result, the claim constitutes “prima facie
                                            28   evidence” of its validity and amount. See Federal Rule of Bankruptcy Procedure 3001(f).
                                                                                                     3
                                                 ORDER
                                            Case: 19-41271      Doc# 65      Filed: 01/27/20     Entered: 01/27/20 17:10:18        Page 3 of 6
                                             1           doctrine, more of one kind mitigates how much of the other kind is needed. Even
                                                         where a party complains of a single contract clause, the court usually must still
                                             2           examine the bargaining process for any procedural unfairness. The court must
                                                         consider whether there was (1) undue oppression arising from “an inequality of
                                             3           bargaining power,” including the various factors tending to show relative bargaining
                                                         power such as the parties’ sophistication, their cognitive limitations, and the
                                             4           availability of alternatives; and (2) surprise owing to, for example, the “terms of the
                                                         bargain [being] hidden in a prolix printed form” or pressure to hurry and sign. ... [¶]
                                             5           In assessing the presence of substantive unconscionability, a court may also need to
                                                         consider context. When a price term is alleged to be substantively unconscionable,
                                             6           we have explained that it is not sufficient for a court to consider only whether “the
                                                         price exceeds cost or fair value.” If, for example, the interest rate is high because the
                                             7           borrowers of the loan are credit-impaired or default-prone, then this is a justification
                                                         that tends to push away from a finding of substantive unconscionability. Finally, a
                                             8           court may consider whether there are market imperfections that make it less likely
                                                         that the price was set by a “freely competitive market” and therefore more susceptible
                                             9           to unconscionability.” [citations omitted.] CashCall, supra, at 982-984.

                                            10           Donohue has made a sufficient showing of procedural and substantive unconscionablity.

                                            11   While this court fully recognizes that Donohue holds a responsible position with the City of Walnut
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12   Creek, is literate and could have fully reviewed the Disclosure Statement, she was under significant

                                            13   financial distress when she took the bait of Gaia’s “pre-approved” cash advance. Rather than allow

                                            14   her to determine exactly how much cash she needed (and thus determine her monthly loan

                                            15   repayment), Gaia presumably took advantage of her cash flow crisis and wired the full $4,000 to her.

                                            16   Once in her bank account, Gaia could confidently expect that she would not partially rescind it. This

                                            17   form of “surprise” satisfies the procedural unconscionablity prong.

                                            18           Donohue also has sufficiently demonstrated the presence of some substantive

                                            19   unconscionability. This prong “often requires inquiry into the ‘commercial setting, purpose, and

                                            20   effect’ of the contract or contract provision.’ ‘[A] contract can provide a “margin of safety” that

                                            21   provides the party with superior bargaining strength a type of extra protection for which it has a

                                            22   legitimate commercial need without being unconscionable.’” [citations omitted.] Sarun v. Dignity

                                            23   Health, 41 Cal.App.5th 1119, 1135 (2019). Gaia apparently operates across the United States and

                                            24   presumably does not obtain its capital at the exorbitant interest rates it charges. Its 240% interest rate

                                            25   leaves a borrower in an untenable place: borrow the funds that are needed to pay critical expenses,

                                            26   knowing that the interest may far exceed the amount that you borrowed and prevent you from ever

                                            27   repaying the loan balance. Donohue also has provided some evidence that Gaia’s rates in December

                                            28   2017 were significantly higher than what the consumer loan market typically charged. Donohue was

                                                                                                     4
                                                 ORDER
                                            Case: 19-41271      Doc# 65      Filed: 01/27/20     Entered: 01/27/20 17:10:18        Page 4 of 6
                                             1   anticipating a loan with an interest rate of no more than 100 per cent. While Gaia certainly was

                                             2   entitled to some “extra protection,” its 240% interest rate shocks the conscience.

                                             3           While Dononhue’s evidence is slim, it is unrebutted. Gaia chose not to defend its loan, and

                                             4   this court is only as good as the evidence before it.

                                             5           Having determined that the loan was unconscionable, this court must fashion a remedy.

                                             6   California Civil Code § 1670.5 gives this court wide latitude in determining an appropriate interest

                                             7   rate. That code section provides in pertinent part that “If the court as a matter of law finds the

                                             8   contract or any clause of the contract to have been unconscionable at the time it was made the court

                                             9   may refuse to enforce the contract, or . . . enforce the remainder of the contract without the

                                            10   unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid

                                            11   any unconscionable result.” Donahue anticipated an interest rate that would not exceed 100%.
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12   Given her experience with the consumer loan marketplace, the court presumes that Donohue would

                                            13   have found that rate not unduly onerous nor unexpected. Accordingly, by February 24, 2020, Gaia

                                            14   shall file an amended proof of claim consistent with this memorandum.

                                            15                                       * * * END OF ORDER * * *

                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                     5
                                                 ORDER
                                            Case: 19-41271      Doc# 65      Filed: 01/27/20     Entered: 01/27/20 17:10:18        Page 5 of 6
                                             1   Case No. 19-41271 CN

                                             2                                       COURT SERVICE LIST

                                             3   Amanda Susanne Donohue
                                                 215 Wildflower Drive.
                                             4   Martinez, CA 94553

                                             5   Other recipients are ECF participants

                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                6
                                                 ORDER
                                            Case: 19-41271     Doc# 65     Filed: 01/27/20   Entered: 01/27/20 17:10:18   Page 6 of 6
